DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-3, 5-6, 8-9, and 11-23 are pending.
Claim(s) 1-3, 5-6, 8-9, and 11-23 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 07/08/2022.
Claims 1-3, 5-6, 8-9, and 11-14 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Regarding the 35 USC § 112(b) rejections as set forth in the previous office:
In response to applicant’s arguments regarding the 35 USC § 112(b) rejections of claims 1, 11, and 13, the 35 USC § 112(b) rejections of claims 1, 11, and 13 as set forth in the previous office action has been withdrawn. However, upon further review of the amended claims 1, 11, and 13, new grounds of 35 U.S.C. 112(b) rejections are introduced as described in the current office action.
In response to applicant’s amendments to claims 2-3, 12, and 14, the 35 USC § 112(b) rejections of claims 2-3, 12, and 14 as set forth in the previous office has been withdrawn. However, upon further review of the amended claims 2-3, 12, and 14 new grounds of 35 U.S.C. 112(b) rejections are introduced as described in the current office action.
In response to applicant’s amendments to claim 6, some of the 35 USC § 112(b) rejections of claim 6 as set forth in the previous office action has been withdrawn. However, some of the 35 USC § 112(b) rejections of claim 6 as set forth in the previous office action are maintained.
Applicant’s amendments to claims 5 have overcome all the 35 USC § 112(b) rejections of claim 5 as set forth in the previous office action.
In response to applicant’s arguments and amendments to claims 8-9, the 35 USC § 112(b) rejections of claims 8-9 as set forth in the previous office action has been withdrawn.
THIS ACTION IS MADE FINAL.














Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-6, 8-9, 11-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis and unclear limitations:
Claim 1:
	Claim 1 recites the limitation: “acquire acoustic data, using a sound collecting device, generated by a detected action for an inspection; acquire a first time for the action, from the acoustic data,”
	There is insufficient antecedent basis for the limitation “the action”.
	For the examination purpose, the above described limitations are construed as, “acquire acoustic data, using a sound collecting device, generated by a detected action for an inspection; acquire a first time for the detected action, from the acoustic data,”
	Appropriate correction is required.

Claim 2:
	Claim 2 recites the limitation: “when the first time and the second time are in the predetermined relation, and the detected action recognized from the acoustic data and a predetermined action predetermined as the action for the inspection are in a predetermined relation, to record information about the detected action recognized from the data and the information about the inspection in association with each other.”
	There is insufficient antecedent basis for the limitations “the action,” “the data,” and “information about the detected action”.
	For the examination purpose, the above described limitations are construed as, “when the first time and the second time are in the predetermined relation, and the detected action recognized from the acoustic data and a predetermined action predetermined as the detected action for the inspection are in a predetermined relation, to record the information about the detected action recognized from the acoustic data and the information about the inspection in association with each other.”
	Appropriate correction is required.

Claim 3:
	Claim 3 recites the limitation: “when an order in which a plurality of actions included in the detected action are performed matches an order in which a plurality of actions included in the predetermined action are performed, to record the information about the detected action recognized from the data and the information about the inspection in association with each other.”
	There is insufficient antecedent basis for the limitations “the data”.
	For the examination purpose, the above described limitations are construed as, “when an order in which a plurality of actions included in the detected action are performed matches an order in which a plurality of actions included in the predetermined action are performed, to record the information about the detected action recognized from the acoustic data and the information about the inspection in association with each other.”
	Appropriate correction is required.

Claim 6:
	Claim 6 recites the limitation: “acquire image data captured by an imaging device; and acquire the first time, based on whether a target related to the action for the inspection is included in the image data.”
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The comma used between the phrases, “acquire the first time”  and “based on whether a target related to the action for the inspection is included in the image data” is grammatically incorrect.
	For the examination purpose, the above described limitations are construed as, “acquire image data captured by an imaging device; and acquire the first time[[,]] based on whether a target related to the action for the inspection is included in the image data.”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites the limitation: “acquiring acoustic data, using a sound collecting device, generated by a detected action for an inspection; acquiring a first time for the action,”
	There is insufficient antecedent basis for the limitation “the action”.
	For the examination purpose, the above described limitations are construed as, “acquiring acoustic data, using a sound collecting device, generated by a detected action for an inspection; acquiring a first time for the detected action,”
	Appropriate correction is required.

Claim 12:
	Claim 12 recites the limitation: “when the first time and the second time are in the predetermined relation, and the detected action recognized from the acoustic data and a predetermined action predetermined as the action for the inspection are in a predetermined relation, recording information about the detected action recognized from the data and the information about the inspection in association with each other”
	There is insufficient antecedent basis for the limitations “the action,” “the data,” and “information about the detected action”.
	For the examination purpose, the above described limitations are construed as, “when the first time and the second time are in the predetermined relation, and the detected action recognized from the acoustic data and a predetermined action predetermined as the detected action for the inspection are in a predetermined relation, recording the information about the detected action recognized from the acoustic data and the information about the inspection in association with each other”
	Appropriate correction is required.


Claim 13:
	Claim 13 recites the limitations: “processing of acquiring acoustic data, using a sound collecting device, generated by a detected action for an inspection; processing of acquiring a first time for the action,”
	There is insufficient antecedent basis for the limitation “the action”.
	For the examination purpose, the above described limitations are construed as, “processing of acquiring acoustic data, using a sound collecting device, generated by a detected action for an inspection; processing of acquiring a first time for the detected action,”
	Appropriate correction is required.

Claim 14:
	Claim 14 recites the limitation: “wherein, when the first time and the second time are in the predetermined relation, and the detected action recognized from the acoustic data and a predetermined action predetermined as the action for the inspection are in a predetermined relation, the processing of recording records information about the detected action recognized from the data and the information about the inspection in association with each other.”
	There is insufficient antecedent basis for the limitations “the action,” “the data,” and “information about the detected action”.
	For the examination purpose, the above described limitations are construed as, “wherein, when the first time and the second time are in the predetermined relation, and the detected action recognized from the acoustic data and a predetermined action predetermined as the detected action for the inspection are in a predetermined relation, the processing of recording records the information about the detected action recognized from the acoustic data and the information about the inspection in association with each other.”
	Appropriate correction is required.

Claims 2-3, 5-6, 8-9, and 15-17:
	Based on their dependencies in claim 1, claims 2-3, 5-6, 8-9, and 15-17 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-3, 5-6, 8-9, and 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 18-20:
	Based on their dependencies in claim 11, claims 12 and 18-20 also include the same deficiencies as claim 11; therefore, for the same reasons as described above in claim 11, claims 12 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 21-23:
	Based on their dependencies in claim 13, claims 14 and 21-23 also include the same deficiencies as claim 13; therefore, for the same reasons as described above in claim 13, claims 14 and 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 8, 11-14, 17, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US20170098449A1) [hereinafter Horiuchi], and further in view of WING et al. (US20120315013A1) [hereinafter WING].
Claim 1 (amended):
	Regarding claim 1, WING discloses, “An inspection assistance device comprising: at least one memory storing instructions; and at least one processor connected to the at least one memory and configured to execute the instructions to:” [See the device that assists with inspection; the device includes a memory storing instructions and a processor connected to the memory that is capable of executing the instructions to perform inspection: “At block 405, the capture device determines whether the same voice has been detected for the predetermined duration.” (¶29)… “a capture device includes a microphone, a camera, a memory, and a processor. The microphone is configured to record audio data. The camera is configured to capture image data. The memory is configured to store the recorded audio data and the captured image data. The processor is configured to link the recorded audio data with the captured image data based on a timestamp of the image data, and store the linked audio data and image data in the same record in the memory.” (¶37)… “The computer readable program code may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus” (¶19)];
	“acquire acoustic data, using a sound collecting device, generated by an a detected action for an inspection;” [See the system acquires acoustic data (e.g.; sound data) that is generated by an action  for an inspection(e.g.; see in figure 4, begin recording data at step 402 and continue recording of data; acquire data generated by a voice action), where the acoustic data is acquired using a sound collecting device such as a microphone: “Referring to FIG. 4,” “Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” (¶29)… “The microphone is configured to record audio data” “The memory is configured to store the recorded audio data” (¶5)… “audio data may be continuously recorded by the capture device.” (¶24)];
	“acquire a first time for the detected action, from the acoustic data,” “in response to the first time and a second time having a predetermined relationship, record information about the inspection, wherein the second time is a predetermined time period required for a set inspection work to be completed; and” [Examiner notes that in broadest reasonable interpretation, claim limitation describes that the system monitors an elapsed time (e.g.; first time) for an action for the inspection (e.g.; can be any action related to the inspection), and then the system checks if the monitored elapsed time and predefined time meets a predefined relation (e.g.; can be any predefined relation) such as the system compares the monitored elapsed time with a predetermined time period (e.g.; second time) to check if the elapsed time reached the predetermined duration, and when the elapsed time reached the predetermined duration, the system records information about the inspection (e.g.; can be any information related to the inspection). Wing teaches: See the second time is a predetermined time period for completion of the inspection (e.g.; predetermined duration). See the continuous loop in the flow diagram in figure 4. A predetermined time is set at step 401 (e.g.; a set time period for example T = t2-t1 for the set inspection work to be completed). In the first iteration: at step 402 the system starts recording data related to an action (e.g.; voice action); and then at step 405, it acquires time data as the first time required for that action (e.g.; for example first time as t1, and the system doesn’t reach the set period T), then the system loops back to 404>403>405. In one of the iteration after the first iteration (e.g.; can be any 2nd third, or fourth etc.): at step 405, the system checks again if the elapsed time is equal to the set time period (e.g.; if a second collected time t2 is a value such that elapsed time t2-t1= set time period T) such that the first time t1 and a second time t2 are in a predetermined relation (e.g.; set period T is reached such that t2-t1 = set period). When the set period is reached, the system records information about the inspection (e.g.; captured image data at 406; recording the identified voice that was detected at 403 in association with the captured image captured at step 406): “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401,” “set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” “continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)];
	 “in response to the first time and the second time failing to have the predetermined relationship, instruct a recording control device to avoid storing information about the detected action.” [Examiner notes that, in addition to the examiner’s note above, in broadest reasonable interpretation, claim limitation describes that the system doesn’t store information about detected action in the inspection (e.g.; can be any information related to the detected action in the inspection) when the monitored elapsed time and predefined time doesn’t meet a predefined relation (e.g.; can be any predefined relation) such as the system compares the monitored elapsed time with a predetermined time period (e.g.; second time) to check if the elapsed time reached the predetermined duration, and when the elapsed time doesn’t reached the predetermined duration, the system doesn’t record information about the detected action in the inspection (e.g.; can be any information related to the detected action in the inspection). Wing teaches: See the continuous loop in the flow diagram in figure 4; in step 405, if elapsed time hasn’t reached predetermined duration, the system doesn’t move to step 406 to record information related to detected action in the inspection (e.g.; captured image data at 406; recording the identified voice that was detected at 403 in association with the captured image captured at step 406); and instead the process moves back to loop 404>403>405: “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401,” “set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” “continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)… “At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404.”], but doesn’t explicitly disclose, “wherein the first time indicates a period between a first sound of the acoustic data indicating a start of the inspection and a second sound of the acoustic data indicating an end of the inspection;”
	However, Horiuchi discloses, “wherein the first time indicates a period between a first sound of the acoustic data indicating a start of the inspection and a second sound of the acoustic data indicating an end of the inspection;” [See a period of time is determined/acquired such that the period of time indicates start time to end time of the inspection (e.g.; period = inspection sound end time Trece – inspection sound start time Trecs), and where a first/start sound indicates start of the inspection (e.g.; sound at inspection sound start time Trecs) and a second/end sound indicates an end of the inspection (e.g.; sound at inspection sound end time Trece): “The sound pickup device 200 includes a microphone. The sound pickup device 200 converts a sound wave into an electrical signal to generate sound data. The sound pickup device 200 transmits the sound data to the control device 100.” (¶32)… “sound is included in a period from inspection sound start time Trecs to inspection sound end time Trece, which is included in a period from sound data start time Tst to sound data end time Ten.” (¶64)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining a period of time that indicates a start and end of the inspection, where a first sound indicates the start of time of the inspection, and a second sound indicates the end time of the inspection taught by Horiuchi with the device taught by WING as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to increase the efficiency of the inspection [Horiuchi: “the inspection efficiency can be improved.” (¶144)… “input efficiency of inspection or the like is improved, as is the entire operation efficiency of inspection or the like.” (¶148)].

Claim 2 (amended):
	Regarding claim 2, WING and Horiuchi disclose all the elements of claim 1.
	WING further discloses, “when the first time and the second time are in the predetermined relation, and the detected action recognized from the acoustic data and a predetermined action predetermined as the detected action for the inspection are in a predetermined relation, to record the information about the detected action recognized from the acoustic data and the information about the inspection in association with each other.” [See the system determines if two conditions are met, 1. one condition related to time (e.g.; collected times are in predetermined relation T=t2-t1, at step 405), and 2. One condition related to action performed related to acoustic data (e.g.; first action and second action are in predetermined relation at step 403 of the loop such that if the first recorded voice detected is the voice same as the predetermined voice and second detected voice is also the same as the predetermined voice). If these two conditions are met, the system records information about a first action recognized from the acoustic data (e.g.; voice action) and information about the inspection (e.g.; image data) in association with each other (e.g.; stored linked together): “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401, the user may set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403. If the same voice has not been detected, the capture device continues recording audio data at block 404, and continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406. While in the lecture detection mode, the recording of audio data may be ended at any time. For example, the audio data may be recorded for a predetermined duration, or the recording of audio data may be ended at any point by the user. The lecture detection mode may further include other configurable options, as discussed below.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)].


Claim 8 (amended):
	Regarding claim 8, WING and Horiuchi disclose all the elements of claim 1. 
	WING further disclose, “record information about an inspection result on an inspection target acquired by the action recognized from the acoustic data and information about the inspection target in association with each other.” [See the system recording information about the inspection result (e.g.; captured image at 406) acquired by an action recognized from the acoustic data (e.g.; voice action recognized at step 403 from the voice data collected at 402) and information about the inspection target (e.g.; image of the person generating voice data detected at step 403) in association with each other (e.g.; recording the detected voice of the particular person with the image data linked together): “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401,” “set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” “continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)].

Claim 11 (amended):
	Regarding claim 11, WING discloses, “An inspection assistance method comprising:” [See inspection assistance method acquiring data generated by action for an inspection (e.g.; collecting sound data): “At block 405, the capture device determines whether the same voice has been detected for the predetermined duration.” (¶29)… “a method of capturing image data while recording audio data includes recording the audio data, capturing the image data, linking the recorded audio data and the captured image data based on a timestamp of the capture image data, and storing the linked audio data and image data in the same record in the memory in a capture device.” (¶6)];
	“acquiring acoustic data, using a sound collecting device, generated by an a detected action for an inspection;” [See the system acquires acoustic data (e.g.; sound data) that is generated by an action  for an inspection(e.g.; see in figure 4, begin recording data at step 402 and continue recording of data; acquire data generated by a voice action), where the acoustic data is acquired using a sound collecting device such as a microphone: “Referring to FIG. 4,” “Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” (¶29)… “The microphone is configured to record audio data” “The memory is configured to store the recorded audio data” (¶5)… “audio data may be continuously recorded by the capture device.” (¶24)];
	“acquiring a first time for the detected action, from the acoustic data,” “in response to the first time and a second time having a predetermined relationship, recording information about the inspection, wherein the second time is a predetermined time period required for a set inspection work to be completed” [Examiner notes that in broadest reasonable interpretation, claim limitation describes that the system monitors an elapsed time (e.g.; first time) for an action for the inspection (e.g.; can be any action related to the inspection), and then the system checks if the monitored elapsed time and predefined time meets a predefined relation (e.g.; can be any predefined relation) such as the system compares the monitored elapsed time with a predetermined time period (e.g.; second time) to check if the elapsed time reached the predetermined duration, and when the elapsed time reached the predetermined duration, the system records information about the inspection (e.g.; can be any information related to the inspection). Wing teaches: See the second time is a predetermined time period for completion of the inspection (e.g.; predetermined duration). See the continuous loop in the flow diagram in figure 4. A predetermined time is set at step 401 (e.g.; a set time period for example T = t2-t1 for the set inspection work to be completed). In the first iteration: at step 402 the system starts recording data related to an action (e.g.; voice action); and then at step 405, it acquires time data as the first time required for that action (e.g.; for example first time as t1, and the system doesn’t reach the set period T), then the system loops back to 404>403>405. In one of the iteration after the first iteration (e.g.; can be any 2nd third, or fourth etc.): at step 405, the system checks again if the elapsed time is equal to the set time period (e.g.; if a second collected time t2 is a value such that elapsed time t2-t1= set time period T) such that the first time t1 and a second time t2 are in a predetermined relation (e.g.; set period T is reached such that t2-t1 = set period). When the set period is reached, the system records information about the inspection (e.g.; captured image data at 406; recording the identified voice that was detected at 403 in association with the captured image captured at step 406): “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401,” “set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” “continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)];
	 “in response to the first time and the second time failing to have the predetermined relationship, instructing a recording control device to avoid storing information about the detected action.” [Examiner notes that, in addition to the examiner’s note above, in broadest reasonable interpretation, claim limitation describes that the system doesn’t store information about detected action in the inspection (e.g.; can be any information related to the detected action in the inspection) when the monitored elapsed time and predefined time doesn’t meet a predefined relation (e.g.; can be any predefined relation) such as the system compares the monitored elapsed time with a predetermined time period (e.g.; second time) to check if the elapsed time reached the predetermined duration, and when the elapsed time doesn’t reached the predetermined duration, the system doesn’t record information about the detected action in the inspection (e.g.; can be any information related to the detected action in the inspection). Wing teaches: See the continuous loop in the flow diagram in figure 4; in step 405, if elapsed time hasn’t reached predetermined duration, the system doesn’t move to step 406 to record information related to detected action in the inspection (e.g.; captured image data at 406; recording the identified voice that was detected at 403 in association with the captured image captured at step 406); and instead the process moves back to loop 404>403>405: “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401,” “set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” “continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)… “At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404.”], but doesn’t explicitly disclose, “wherein the first time indicates a period between a first sound of the acoustic data indicating a start of the inspection and a second sound of the acoustic data indicating an end of the inspection;Appln. No.: 16/489,067”
	However, Horiuchi discloses, “wherein the first time indicates a period between a first sound of the acoustic data indicating a start of the inspection and a second sound of the acoustic data indicating an end of the inspection;Appln. No.: 16/489,067” [See a period of time is determined/acquired such that the period of time indicates start time to end time of the inspection (e.g.; period = inspection sound end time Trece – inspection sound start time Trecs), and where a first/start sound indicates start of the inspection (e.g.; sound at inspection sound start time Trecs) and a second/end sound indicates an end of the inspection (e.g.; sound at inspection sound end time Trece): “The sound pickup device 200 includes a microphone. The sound pickup device 200 converts a sound wave into an electrical signal to generate sound data. The sound pickup device 200 transmits the sound data to the control device 100.” (¶32)… “sound is included in a period from inspection sound start time Trecs to inspection sound end time Trece, which is included in a period from sound data start time Tst to sound data end time Ten.” (¶64)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining a period of time that indicates a start and end of the inspection, where a first sound indicates the start of time of the inspection, and a second sound indicates the end time of the inspection taught by Horiuchi with the method taught by WING as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to increase the efficiency of the inspection [Horiuchi: “the inspection efficiency can be improved.” (¶144)… “input efficiency of inspection or the like is improved, as is the entire operation efficiency of inspection or the like.” (¶148)].

Claim 12 (amended):
	Regarding claim 12, WING and Horiuchi disclose all the elements of claim 11.
	WING further discloses, “when the first time and the second time are in the predetermined relation, and the detected action recognized from the acoustic data and a predetermined action predetermined as the detected action for the inspection are in a predetermined relation, recording the information about the detected action recognized from the acoustic data and the information about the inspection in association with each other” [See the system determines if two conditions are met, 1. one condition related to time (e.g.; collected times are in predetermined relation T=t2-t1, at step 405), and 2. One condition related to action performed related to acoustic data (e.g.; first action and second action are in predetermined relation at step 403 of the loop such that if the first recorded voice detected is the voice same as the predetermined voice and second detected voice is also the same as the predetermined voice). If these two conditions are met, the system records information about a first action recognized from the acoustic data (e.g.; voice action) and information about the inspection (e.g.; image data) in association with each other (e.g.; stored linked together): “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401, the user may set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403. If the same voice has not been detected, the capture device continues recording audio data at block 404, and continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406. While in the lecture detection mode, the recording of audio data may be ended at any time. For example, the audio data may be recorded for a predetermined duration, or the recording of audio data may be ended at any point by the user. The lecture detection mode may further include other configurable options, as discussed below.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)].

Claim 13 (amended):
	Regarding claim 13, WING discloses, “A computer-readable non-transitory recording medium having a program recorded thereon, the program causing a computer to execute:” [See the computer-readable non-transitory recording medium having a program recorded thereon, the program causing a computer to execute: “At block 405, the capture device determines whether the same voice has been detected for the predetermined duration.” (¶29)… “a capture device includes a microphone, a camera, a memory, and a processor. The microphone is configured to record audio data. The camera is configured to capture image data. The memory is configured to store the recorded audio data and the captured image data. The processor is configured to link the recorded audio data with the captured image data based on a timestamp of the image data, and store the linked audio data and image data in the same record in the memory.” (¶37)… “The computer readable program code may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus” (¶19)];
	“processing of acquiring  acoustic data, using a sound collecting device, generated by a detected action for an inspection;” [See the system acquires acoustic data (e.g.; sound data) that is generated by an action  for an inspection(e.g.; see in figure 4, begin recording data at step 402 and continue recording of data; acquire data generated by a voice action), where the acoustic data is acquired using a sound collecting device such as a microphone: “Referring to FIG. 4,” “Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” (¶29)… “The microphone is configured to record audio data” “The memory is configured to store the recorded audio data” (¶5)… “audio data may be continuously recorded by the capture device.” (¶24)];
	“processing of acquiring a first time for the detected action, from the acoustic data,” “processing of, in response to the first time and a second time having a predetermined relationship, recording information about the inspection, wherein the second time is a predetermined time period required for a set inspection work to be completed” [Examiner notes that in broadest reasonable interpretation, claim limitation describes that the system monitors an elapsed time (e.g.; first time) for an action for the inspection (e.g.; can be any action related to the inspection), and then the system checks if the monitored elapsed time and predefined time meets a predefined relation (e.g.; can be any predefined relation) such as the system compares the monitored elapsed time with a predetermined time period (e.g.; second time) to check if the elapsed time reached the predetermined duration, and when the elapsed time reached the predetermined duration, the system records information about the inspection (e.g.; can be any information related to the inspection). Wing teaches: See the second time is a predetermined time period for completion of the inspection (e.g.; predetermined duration). See the continuous loop in the flow diagram in figure 4. A predetermined time is set at step 401 (e.g.; a set time period for example T = t2-t1 for the set inspection work to be completed). In the first iteration: at step 402 the system starts recording data related to an action (e.g.; voice action); and then at step 405, it acquires time data as the first time required for that action (e.g.; for example first time as t1, and the system doesn’t reach the set period T), then the system loops back to 404>403>405. In one of the iteration after the first iteration (e.g.; can be any 2nd third, or fourth etc.): at step 405, the system checks again if the elapsed time is equal to the set time period (e.g.; if a second collected time t2 is a value such that elapsed time t2-t1= set time period T) such that the first time t1 and a second time t2 are in a predetermined relation (e.g.; set period T is reached such that t2-t1 = set period). When the set period is reached, the system records information about the inspection (e.g.; captured image data at 406; recording the identified voice that was detected at 403 in association with the captured image captured at step 406): “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401,” “set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” “continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)];
	 “processing of, in response to the first time and the second time failing to have the predetermined relationship, instructing a recording control device to avoid storing information about the detected action.” [Examiner notes that, in addition to the examiner’s note above, in broadest reasonable interpretation, claim limitation describes that the system doesn’t store information about detected action in the inspection (e.g.; can be any information related to the detected action in the inspection) when the monitored elapsed time and predefined time doesn’t meet a predefined relation (e.g.; can be any predefined relation) such as the system compares the monitored elapsed time with a predetermined time period (e.g.; second time) to check if the elapsed time reached the predetermined duration, and when the elapsed time doesn’t reached the predetermined duration, the system doesn’t record information about the detected action in the inspection (e.g.; can be any information related to the detected action in the inspection). Wing teaches: See the continuous loop in the flow diagram in figure 4; in step 405, if elapsed time hasn’t reached predetermined duration, the system doesn’t move to step 406 to record information related to detected action in the inspection (e.g.; captured image data at 406; recording the identified voice that was detected at 403 in association with the captured image captured at step 406); and instead the process moves back to loop 404>403>405: “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401,” “set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” “continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)… “At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404.”], but doesn’t explicitly disclose, “wherein the first time indicates a period between a first sound of the acoustic data indicating a start of the inspection and a second sound of the acoustic data indicating an end of the inspection;”
	However, Horiuchi discloses, “wherein the first time indicates a period between a first sound of the acoustic data indicating a start of the inspection and a second sound of the acoustic data indicating an end of the inspection;” [See a period of time is determined/acquired such that the period of time indicates start time to end time of the inspection (e.g.; period = inspection sound end time Trece – inspection sound start time Trecs), and where a first/start sound indicates start of the inspection (e.g.; sound at inspection sound start time Trecs) and a second/end sound indicates an end of the inspection (e.g.; sound at inspection sound end time Trece): “The sound pickup device 200 includes a microphone. The sound pickup device 200 converts a sound wave into an electrical signal to generate sound data. The sound pickup device 200 transmits the sound data to the control device 100.” (¶32)… “sound is included in a period from inspection sound start time Trecs to inspection sound end time Trece, which is included in a period from sound data start time Tst to sound data end time Ten.” (¶64)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining a period of time that indicates a start and end of the inspection, where a first sound indicates the start of time of the inspection, and a second sound indicates the end time of the inspection taught by Horiuchi with the device taught by WING as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to increase the efficiency of the inspection [Horiuchi: “the inspection efficiency can be improved.” (¶144)… “input efficiency of inspection or the like is improved, as is the entire operation efficiency of inspection or the like.” (¶148)].

Claim 14 (amended):
	Regarding claim 14, WING and Horiuchi disclose all the elements of claim 13.
	WING further discloses, “wherein, when the first time and the second time are in the predetermined relation, and the detected action recognized from the acoustic data and a predetermined action predetermined as the detected action for the inspection are in a predetermined relation, the processing of recording records the information about the detected action recognized from the acoustic data and the information about the inspection in association with each other.” [See the system determines if two conditions are met, 1. one condition related to time (e.g.; collected times are in predetermined relation T=t2-t1, at step 405), and 2. One condition related to action performed related to acoustic data (e.g.; first action and second action are in predetermined relation at step 403 of the loop such that if the first recorded voice detected is the voice same as the predetermined voice and second detected voice is also the same as the predetermined voice). If these two conditions are met, the system records information about a first action recognized from the acoustic data (e.g.; voice action) and information about the inspection (e.g.; image data) in association with each other (e.g.; stored linked together): “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401, the user may set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403. If the same voice has not been detected, the capture device continues recording audio data at block 404, and continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406. While in the lecture detection mode, the recording of audio data may be ended at any time. For example, the audio data may be recorded for a predetermined duration, or the recording of audio data may be ended at any point by the user. The lecture detection mode may further include other configurable options, as discussed below.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)].

Claim 17:
	Regarding claim 17, WING and Horiuchi disclose all the elements of claim 1.
	WING further discloses, “instruct a display to display a message indicating that the information about the inspection was recorded in response to the determination that the first time and the second time having the predetermined relationship.” [See the system determines if two conditions are met, one condition related to time (e.g.; collected times are in predetermined relation T=t2-t1, at step 405), and one related to action performed (e.g.; first action and second action are in predetermined relation at step 403 of the loop such that if the first recorded voice detected is the voice same as the predetermined voice and second detected voice is also the same as the predetermined voice). If these two conditions are met, the system records information about a first action recognized from the data (e.g.; voice action) and information about the inspection (e.g.; image data) in association with each other (e.g.; stored linked together) and displays the recorded information: “at block 401, the user may set a predetermined duration of time that the same voice must be detected before an image is automatically captured.” “At block 405, the capture device determines whether the same voice has been detected for the predetermined duration.” “If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)… “displaying the captured image file at a predetermined time while playing the audio data based on the timestamp.” (¶7)].

Claim 20:
	Regarding claim 20, WING and Horiuchi disclose all the elements of claim 11.
	WING further discloses, “instructing a display to display a message indicating that the information about the inspection was recorded in response to the determination that the first time and the second time having the predetermined relationship.” [See the system determines if two conditions are met, one condition related to time (e.g.; collected times are in predetermined relation T=t2-t1, at step 405), and one related to action performed (e.g.; first action and second action are in predetermined relation at step 403 of the loop such that if the first recorded voice detected is the voice same as the predetermined voice and second detected voice is also the same as the predetermined voice). If these two conditions are met, the system records information about a first action recognized from the data (e.g.; voice action) and information about the inspection (e.g.; image data) in association with each other (e.g.; stored linked together) and displays the recorded information: “at block 401, the user may set a predetermined duration of time that the same voice must be detected before an image is automatically captured.” “At block 405, the capture device determines whether the same voice has been detected for the predetermined duration.” “If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)… “displaying the captured image file at a predetermined time while playing the audio data based on the timestamp.” (¶7)].

Claim 23:
	Regarding claim 23, WING and Horiuchi disclose all the elements of claim 13.
	WING further discloses, “processing of instructing a display to display a message indicating that the information about the inspection was recorded in response to the determination that the first time and the second time having the predetermined relationship.” [See the system determines if two conditions are met, one condition related to time (e.g.; collected times are in predetermined relation T=t2-t1, at step 405), and one related to action performed (e.g.; first action and second action are in predetermined relation at step 403 of the loop such that if the first recorded voice detected is the voice same as the predetermined voice and second detected voice is also the same as the predetermined voice). If these two conditions are met, the system records information about a first action recognized from the data (e.g.; voice action) and information about the inspection (e.g.; image data) in association with each other (e.g.; stored linked together) and displays the recorded information: “at block 401, the user may set a predetermined duration of time that the same voice must be detected before an image is automatically captured.” “At block 405, the capture device determines whether the same voice has been detected for the predetermined duration.” “If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)… “displaying the captured image file at a predetermined time while playing the audio data based on the timestamp.” (¶7)].

Claim(s) 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WING and Horiuchi, and further in view of Frantz (US20030185340A1) [hereinafter Frantz].
Claim 3 (amended):
	Regarding claim 3, WING and Horiuchi disclose all the elements of claims 1-2, 
	WING further discloses, “to record the information about the detected action recognized from the acoustic data and the information about the inspection in association with each other.” [See when conditions are met, the system records information about a first action recognized from the acoustic data (e.g.; voice action) and information about the inspection (e.g.; image data) in association with each other (e.g.; stored linked together): “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401, the user may set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403. If the same voice has not been detected, the capture device continues recording audio data at block 404, and continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406. While in the lecture detection mode, the recording of audio data may be ended at any time. For example, the audio data may be recorded for a predetermined duration, or the recording of audio data may be ended at any point by the user. The lecture detection mode may further include other configurable options, as discussed below.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)], but doesn’t explicitly disclose, “when an order in which a plurality of actions included in the detected action are performed matches an order in which a plurality of actions included in the predetermined action are performed, to record the information about the detected action recognized from the” “data and the information about the inspection in association with each other.”
	However, Frantz discloses, “when an order in which a plurality of actions included in the detected action are performed matches an order in which a plurality of actions included in the predetermined action are performed, to record the information about the detected action recognized from the” “data and the information about the inspection in association with each other.” [See the system determines an order in which a plurality of actions included in the first action are performed (e.g.; plurality of image/action data in the first image collection action at 143) and an order in which a plurality of actions included in the second action are performed (e.g.; plurality of image/action data in the second image collection action at 147) and then determines when there is a match on these 2 types of data (e.g.; determining the common features in sequential adjacent image frames (from the same camera in order to stitch them together to create a strip photo), to record information about an action recognized from the data and information about the inspection in association with each other (e.g.; recording information about an action such as recording created strip photo): “FIG. 14 depicts the logical process of capturing frames of images from the cameras” “wherein phase 1 (141-144) uses only the rear range finder to calculate vehicle speed and position, and to time the capturing of image frames; in phase 2 (145-149) both range finders are used to calculate vehicle position and velocity, as well as to determine vehicle wheelbase, and to time the capturing of image frames; and in phase 3 (1400-1404) during which only the front range finder is used to calculate vehicle speed and position, and to time the capturing of image frames.” (¶89)… “the composite image rendering software finds the common features in sequential adjacent image frames (from the same camera) in order to stitch them together to create a strip photo ( 110 f),” (¶100)… “the reference image is retrieved (162) and overlaid on the rendered composite image (163) for display to the user. If automatic feature difference comparison is implemented, the differences may be highlighted (164) on the display” (¶143)… “the rendered composite image may be compared to one or more reference images in order to enhance the ability of the operator to detect anomalies in the undercarriage structure.” (¶135)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of record information about an action recognized from the data and information about the inspection in association with each other when an order in which a plurality of actions included in the first action are performed matches an order in which a plurality of actions included in the second action are performed taught by Frantz with the device taught by WING and Horiuchi as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to decrease false alarms and increase the reliability with which the operators view the system during inspection [Frantz: “in order to decrease false alarms and increase the reliability with which the operators view the system” (¶19)].

Claim 5:
	Regarding claim 5, WING and Horiuchi disclose all the elements of claim 1, but WING doesn’t explicitly disclose, “acquire image data captured by an imaging device capturing a direction of a line of sight of a worker as the image data and acquire the first time based on an amount of movement of the line of sight of the worker, wherein the amount is calculated from the image data.”
	However, Frantz discloses, “acquire image data captured by an imaging device capturing a direction of a line of sight of a worker as the image data and acquire the first time based on an amount of movement of the line of sight of the worker, wherein the amount is calculated from the image data.” [See the acquired data is image data captured by imaging device capturing a direction of a line of sight of a worker (e.g.; in the direction the worker is looking). See the system acquires the image data, then from the image data, calculates an amount of distance di traveled (e.g.; in the line of sight of the worker, distance di traveled from d=0 corresponding to the velocity V(ti) at time ti captured at the image frame i), and then acquiring a first time based on the distance traveled (e.g.; acquiring time ti for the traveled distance di corresponding to velocity v(ti)): “As the vehicle ( 31) is driven towards the imaging bar (40) with a time varying velocity v(t) according to the driver's control, the imaging bar comes under the front portion of the vehicle (31) in front of the front wheels (61). During this phase of imaging, the front range finders will not receive a response or measurement d0 that falls within the normal range of a vehicle wheelbase, and the rear range finder will make a measurement d1 to the front tread of the front tire (61). For this first phase of imaging, the speed of the vehicle v(t) can be determined by repeated, timed measurements of the distance d1 from the rear range finder to the front wheel (61), using a calculation such as: Δd÷Δt=v(t i)” (¶78)… “where Δd is the change in position or distance between timed measurements, Δt is the change in time between two consecutive measures, and v(t i) is the calculated velocity of the vehicle for the ith set of images.” (¶79)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Frantz with the device taught by WING and Horiuchi as discussed above in claim 1. A person of ordinary skill in the inspection system field would have been motivated to make such combination for the same reasons as described above in claim 3.

Claim 6 (amended):
	Regarding claim 6, WING and Horiuchi disclose all the elements of claim 1, but WING doesn’t explicitly disclose, “acquire image data captured by an imaging device; and acquire the first time, based on whether a target related to the action for the inspection is included in the image data.”
	However, Frantz discloses, “acquire image data captured by an imaging device; and acquire the first time, based on whether a target related to the action for the inspection is included in the image data.” [See the acquired data is image data captured by imaging device. See the system captures an image (e.g.; at the beginning of target phase 2), and determines if a target related to an action for the inspection is included in the image data (e.g.; determines if phase 2 has started based on the captured image), the system acquires the time data (e.g.; time data for that first frame of image in the beginning of phase 2, for example ti at di from the ith frame from the image captured at the beginning of the phase 2): “For this first phase of imaging, the speed of the vehicle v(t) can be determined by repeated, timed measurements of the distance d1 from the rear range finder to the front wheel (61), using a calculation such as: Δd÷Δt=v(t i)” (¶78)… “where Δd is the change in position or distance between timed measurements, Δt is the change in time between two consecutive measures, and v(t i) is the calculated velocity of the vehicle for the ith set of images.” (¶79)… “After the front wheels pass over the imaging bar (40), a second phase of imaging is entered as the vehicle (31) straddles the imaging bar with front wheels in front of the front surface of the imaging bar and the rear wheels still behind the imaging bar. In this second phase of imaging, the front range finder will measure the distance d2 to the rear tread of the front wheel (61), and the rear range finder will measure the distance d3 to the front tread of the rear wheel (62).” (¶81)… “As in the first phase of imaging, periodic timed measurements of d2 and d3 can be made using the range finders to determine the time-variant speed v(t) and position of the vehicle for each frame of image taken from the cameras, and to allow appropriately timed frames to be captured having image overlaps α in the fields of view φ for successive images from the same camera, as explained in more detail in the following paragraphs.” (¶82)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Frantz with the device taught by WING and Horiuchi as discussed above in claim 1. A person of ordinary skill in the inspection system field would have been motivated to make such combination for the same reasons as described above in claim 3.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WING, Frantz, and Horiuchi, and further in view of Bodily et al. (US20190331644A1) [hereinafter Bodily].
Claim 9 (amended):
	Regarding claim 9, WING and Horiuchi disclose all the elements of claims 1 and 8, but doesn’t explicitly disclose, “acquire second data used for acquiring a second inspection result on the inspection target, wherein the acquired second data is a different type of data from the acoustic data generated by the action for the inspection, and record a comparison result and the information about the inspection in association with each other.” “wherein the comparison result is a result of a comparison between the information about the inspection result acquired by the action recognized from the acoustic data and second information about the second inspection result based on the acquired second data.”
	However Frantz discloses, “acquire second data used for acquiring a second inspection result on the inspection target, wherein the acquired second data is a different type of data from the acoustic data generated by the action for the inspection,” [See system acquiring second data (e.g.; reference image data 162) that is not acoustic data (e.g.; different from acoustic data) on the inspection target (e.g.; the car that is being inspected): “FIG. 14 depicts the logical process of capturing frames of images from the cameras as just described, wherein phase 1 (141-144) uses only the rear range finder to calculate vehicle speed and position, and to time the capturing of image frames; in phase 2 (145-149) both range finders are used to calculate vehicle position and velocity, as well as to determine vehicle wheelbase, and to time the capturing of image frames; and in phase 3 (1400-1404) during which only the front range finder is used to calculate vehicle speed and position, and to time the capturing of image frames.” (¶36)… “the rendered composite image may be compared to one or more reference images in order to enhance the ability of the operator to detect anomalies in the undercarriage structure.” (¶135)].
	“record a comparison result and the information about the inspection in association with each other.” [See the system records a comparison result (e.g.; overlay rendered and reference image in 163 and record comparison result in step 164) between results from the first data (e.g.; rendered image) and results from the second data (e.g.; reference image) and information about the inspection in association with each other (e.g.; recording information from comparison in step 164): “Turning to FIG. 16, the entirety of the process display and analysis according to the preferred embodiment, with the previously described steps, is shown. Initially, the make and model of the vehicle is determined ( 161) from the wheelbase measurement (made with the range finders), and operator-supplied VIN or make-and-model indicators. Next, if a reference image for that make and model of vehicle is available in a local or remote database (82), the reference image is retrieved (162) and overlaid on the rendered composite image (163) for display to the user. If automatic feature difference comparison is implemented, the differences may be highlighted (164) on the display,” (¶143)], but doesn’t explicitly disclose, “wherein the comparison result is a result of a comparison between the information about the inspection result acquired by the action recognized from the acoustic data and second information about the second inspection result based on the acquired second data.”
	However Bodily discloses, “wherein the comparison result is a result of a comparison between the information about the inspection result acquired by the action recognized from the acoustic data and second information about the second inspection result based on the acquired second data.” [See the comparison result is based on comparing inspection result acquired from action related to the acoustic data (e.g.; ultrasonic evaluation results) and second information related to second inspection result on acquired second data (e.g.; not acoustic data; results from the first grain structure (e.g. additive grain structure)): “reduce the internal noise imparted on the ultrasonic evaluation results as compared to the results from the first grain structure (e.g. additive grain structure)” (¶55)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining a predefined relationship when the time difference is less than a time threshold taught by Ikeda, and combined the comparison result that is a result of a comparison between the information about the inspection result acquired by the action recognized from the acoustic data and second information about the second inspection result based on the acquired second data taught by Bodily with the device taught by WING and Horiuchi as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to decrease false alarms and increase the reliability with which the operators view the system during inspection [Frantz: “in order to decrease false alarms and increase the reliability with which the operators view the system” (¶19)], and in order to confirm whether the inspection target passes inspection as specified by the required specification [Bodily: “inspecting the metal part via a non-destructive testing evaluation method to confirm whether the metal part passes a part build specification.” (¶8)].

Claim(s) 15, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WING and Horiuchi, and further in view of Ikeda et al. (US20160246274A1) [hereinafter Ikeda].
Claim 15:
	Regarding claim 15, WING and Horiuchi disclose all the elements of claim 1, but they do not explicitly discloses, “determine that the predetermined relationship exists in response to an absolute value of a difference between the first time and the second time being less than a predetermined time threshold.”
	However, Ikeda discloses,  “determine that the predetermined relationship exists in response to an absolute value of a difference between the first time and the second time being less than a predetermined time threshold.” [Examiner notes that, in broadest reasonable interpretation, claim describes that the time value obtained from the difference two time values is less than a threshold time value. Ikeda teaches: See system determines a predefined relationship when the time difference (e.g.; positive time interval) is less than a time threshold (e.g.; preset inspection interval): “a cumulative operating time comparator configured to compare the difference between the current cumulative operating time and the cumulative operating time at inspection, the cumulative operating time from the latest inspection, or the cumulative operating time after inspection, with a preset inspection interval” (¶9)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining a predefined relationship when the time difference is less than a time threshold taught by Ikeda with the device taught by WING and Horiuchi as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to provide efficient and cost effective notification of the times of maintenance and inspection  [Ikeda: “control apparatus that can give proper notification of the times of maintenance and inspection of peripheral devices that constitute an automated system, without adding an extra device.” (¶8)].

Claim 18:
	Regarding claim 18, WING and Horiuchi disclose all the elements of claim 11, but they do not explicitly discloses, “determining that the predetermined relationship exists in response to an absolute value of a difference between the first time and the second time being less than a predetermined time threshold.”
	However, Ikeda discloses,  “determining that the predetermined relationship exists in response to an absolute value of a difference between the first time and the second time being less than a predetermined time threshold.” [Examiner notes that, in broadest reasonable interpretation, claim describes that the time value obtained from the difference two time values is less than a threshold time value. Ikeda teaches: See system determines a predefined relationship when the time difference (e.g.; positive time interval) is less than a time threshold (e.g.; preset inspection interval): “a cumulative operating time comparator configured to compare the difference between the current cumulative operating time and the cumulative operating time at inspection, the cumulative operating time from the latest inspection, or the cumulative operating time after inspection, with a preset inspection interval” (¶9)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining a predefined relationship when the time difference is less than a time threshold taught by Ikeda with the method taught by WING and Horiuchi as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to provide efficient and cost effective notification of the times of maintenance and inspection  [Ikeda: “control apparatus that can give proper notification of the times of maintenance and inspection of peripheral devices that constitute an automated system, without adding an extra device.” (¶8)].

Claim 21:
	Regarding claim 21, WING and Horiuchi disclose all the elements of claim 13, but they do not explicitly discloses, “processing of determining that the predetermined relationship exists in response to an absolute value of a difference between the first time and the second time being less than a predetermined time threshold.”
	However, Ikeda discloses,  “processing of determining that the predetermined relationship exists in response to an absolute value of a difference between the first time and the second time being less than a predetermined time threshold.” [Examiner notes that, in broadest reasonable interpretation, claim describes that the time value obtained from the difference two time values is less than a threshold time value. Ikeda teaches: See system determines a predefined relationship when the time difference (e.g.; positive time interval) is less than a time threshold (e.g.; preset inspection interval): “a cumulative operating time comparator configured to compare the difference between the current cumulative operating time and the cumulative operating time at inspection, the cumulative operating time from the latest inspection, or the cumulative operating time after inspection, with a preset inspection interval” (¶9)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining a predefined relationship when the time difference is less than a time threshold taught by Ikeda with the system taught by WING and Horiuchi as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to provide efficient and cost effective notification of the times of maintenance and inspection  [Ikeda: “control apparatus that can give proper notification of the times of maintenance and inspection of peripheral devices that constitute an automated system, without adding an extra device.” (¶8)].




Claim(s) 16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WING and Horiuchi, and further in view of Ide et al. (US20030235810A1) [hereinafter Ide].
Claim 16:
	Regarding claim 16, WING and Horiuchi disclose all the elements of claim 1, but they do not explicitly discloses, “instruct a display to display a message indicating that the detected action is incorrect in response to the determination that the first time and the second time fail to have the predetermined relationship.”
	However, Ide discloses, “instruct a display to display a message indicating that the detected action is incorrect in response to the determination that the first time and the second time fail to have the predetermined relationship.” [Examiner notes that, in broadest reasonable interpretation, claim describes that the system displays when the time interval/period fails to meet a predetermined time threshold. Ide teaches: See in when the time difference doesn’t meet predefined threshold (e.g.; time condition mismatch), the system outputs a message (e.g.; outputs incorrect operation, and then displays it): “in the case that an in-time condition is preset and the operator operates after the elapse of the preset time, or in the case that a post-time condition is preset and the operator operates before the preset time elapses, operation inspection unit 21 reserves this state of mismatch as score information into operation inspection unit 21, and transmits a message indicative of the state of time condition mismatch” (¶131)… “if the comparison result does not match (‘No’ in S25), operation inspection unit 21 displays a hint screen G13 onto the display unit, as shown in FIG. 18,” (¶133)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of displaying a message indicating incorrect operation when the time difference doesn’t satisfy preset time condition taught by Ide with the device taught by WING and Horiuchi as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to efficiently provide status information to the operator [Ide: “displaying an invalid operation enables the operator to recognize future learning points easily,” (¶163)].

Claim 19:
	Regarding claim 19, WING and Horiuchi disclose all the elements of claim 11, but they do not explicitly discloses, “instructing a display to display a message indicating that the detected action is incorrect in response to the determination that the first time and the second time fail to have the predetermined relationship.”
	However, Ide discloses, “instructing a display to display a message indicating that the detected action is incorrect in response to the determination that the first time and the second time fail to have the predetermined relationship.” [Examiner notes that, in broadest reasonable interpretation, claim describes that the system displays when the time interval/period fails to meet a predetermined time threshold. Ide teaches: See in when the time difference doesn’t meet predefined threshold (e.g.; time condition mismatch), the system outputs a message (e.g.; outputs incorrect operation, and then displays it): “in the case that an in-time condition is preset and the operator operates after the elapse of the preset time, or in the case that a post-time condition is preset and the operator operates before the preset time elapses, operation inspection unit 21 reserves this state of mismatch as score information into operation inspection unit 21, and transmits a message indicative of the state of time condition mismatch” (¶131)… “if the comparison result does not match (‘No’ in S25), operation inspection unit 21 displays a hint screen G13 onto the display unit, as shown in FIG. 18,” (¶133)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of displaying a message indicating incorrect operation when the time difference doesn’t satisfy preset time condition taught by Ide with the method taught by WING and Horiuchi as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to efficiently provide status information to the operator [Ide: “displaying an invalid operation enables the operator to recognize future learning points easily,” (¶163)].

Claim 22:
	Regarding claim 22, WING and Horiuchi disclose all the elements of claim 13, but they do not explicitly discloses, “processing of instructing a display to display a message indicating that the detected action is incorrect in response to the determination that the first time and the second time fail to have the predetermined relationship.”
	However, Ide discloses, “processing of instructing a display to display a message indicating that the detected action is incorrect in response to the determination that the first time and the second time fail to have the predetermined relationship.” [Examiner notes that, in broadest reasonable interpretation, claim describes that the system displays when the time interval/period fails to meet a predetermined time threshold. Ide teaches: See in when the time difference doesn’t meet predefined threshold (e.g.; time condition mismatch), the system outputs a message (e.g.; outputs incorrect operation, and then displays it): “in the case that an in-time condition is preset and the operator operates after the elapse of the preset time, or in the case that a post-time condition is preset and the operator operates before the preset time elapses, operation inspection unit 21 reserves this state of mismatch as score information into operation inspection unit 21, and transmits a message indicative of the state of time condition mismatch” (¶131)… “if the comparison result does not match (‘No’ in S25), operation inspection unit 21 displays a hint screen G13 onto the display unit, as shown in FIG. 18,” (¶133)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of displaying a message indicating incorrect operation when the time difference doesn’t satisfy preset time condition taught by Ide with the system taught by WING and Horiuchi as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to efficiently provide status information to the operator [Ide: “displaying an invalid operation enables the operator to recognize future learning points easily,” (¶163)].


Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claim Rejections - 35 U.S.C. § 103
	However, the cited references do not disclose or suggest at least "in response to the first time and a second time having a predetermined relationship, record information about the inspection, wherein the second time is a predetermined time period required for a set inspection work to be completed; and in response to the first time and the second time failing to have the predetermined relationship, instruct a recording control device to avoid storing information about the detected action" as claimed.

	Thus, Wing does not disclose or suggest any predetermined time period "required for a set inspection work to be completed" as claimed.

	Horiuchi, Frantz, and Ide are not cited for and do not disclose or suggest the above-noted feature.

(Page(s): 15-16)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
In broadest reasonable interpretation, predetermined time period "required for a set inspection work to be completed" means that, a time period that is predetermined as to determine when a set inspection work is/to be completed, where the set inspection work is any inspection work (i.e.; claim doesn’t recite if the inspection work is previously set automatically or manually, and the claim doesn’t recite a preset time that is set in the past for a specific inspection work to be completed). Claim broadly recites a predetermined time that dictates a completion of a set inspection work, where the set inspection work can be any inspection work.
Combination of WING and Horiuchi teach all the elements of claims 1, 11, and 13.
Applicant’s arguments are fully considered, but for the above described reasons, applicant’s arguments are not persuasive, therefore, claims 1-3, 5-6, 8-9, and 11-23 are rejected under 35 USC§ 103 in view of the references as presented in the current office action.

(b)	Claim Rejections - 35 U.S.C. § 103
	However, paragraph [0009] of Ikeda merely discloses comparing a cumulative use time between inspections to a threshold ("preset inspection interval") to determine a timing at which the next periodic inspection should be performed. The preset inspection interval of Ikeda is not a predetermined time period required for a set inspection work to be completed as claimed, but is instead a preset time period between the most recent inspection and the next inspection.

	Thus, the other cited references are equally silent regarding the above-noted feature.
	Accordingly, claim 1 is patentable because the cited references do not disclose or suggest all the claim elements.
	Independent claims 11 and 13 recite features similar to those of claim 1 and are therefore patentable at least for the reasons set forth above regarding claim 1. 
	Dependent claims 2, 3, 5, 6, 8, 9, 12, and 14-23 are patentable at least by virtue of their respective dependencies.
(Page(s): 16-17)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant’s arguments are fully considered, but for the same reasons as described above in (a), applicant’s arguments are not persuasive, therefore, claims 1-3, 5-6, 8-9, and 11-23 are rejected under 35 USC§ 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20100153168A1– System and method for carrying out an inspection or maintenance operation with compliance tracking using a handheld device:
	Method and a system for inspections and compliance verification of industrial equipment using a handheld device (¶19). A timestamp is added for each action taken at each logical inspection point, said timestamp representing evidence of a date and a time of physical visitation to said logical inspection point and associated action (¶20).
US20150187088A1– Activity map creating device, activity map creating system, and activity map creating method:
	Moving object detector that detects the moving object from a captured image of the monitoring area, and a first activity value obtainer that obtains a moving object activity value indicating the degree of activity of the moving object for each of predetermined detection elements plurally divided from the captured image based on detection results of the moving object detector; a second activity value obtainer that aggregates, in the target area, moving object activity values of the respective detection elements obtained by the first activity value obtainer to obtain a moving object activity value for the target area based on the aggregation (¶7).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116